Name: Council Regulation (EEC) No 1788/81 of 30 June 1981 fixing, for the 1981/82 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 Official Journal of the European Communities No L 177/37 COUNCIL REGULATION (EEC) No 1788/81 of 30 June 1981 fixing, for the 1981/82 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Regulation (EEC) No 1787/81 fixed the basic price for beet at 35-91 ECU per tonne; whereas Article 5 (2 ) of Regulation (EEC) No 1785 /81 provides that the minimum price to be fixed for A beet shall be 98 % of the basic price of the beet and the minimum price to be fixed for B beet shall in principle be 68 % of the said basic price; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785 /81 of 30 June 1981 on the common organization of the markets in the sugar sector (*), and in particular Articles 3 ( 5 ), 5 ( 5 ), 8 (4 ) and 14 (5 ) thereof, Having regard to the proposal from the Commission (2 ), Whereas Article 14 (2 ) of Regulation (EEC) No 1785/81 provides that the threshold price for white sugar shall be equal to the target price, plus costs, calculated at a flat rate, of transport from the Community area having the largest surplus to the most distant deficit consumption area in the Community, plus a flat-rate amount which takes into account the storage levy which, for 1981 /82 , can be estimated at 3-55 ECU per 100 kilograms of white sugar; whereas, given the state of supplies within the Community , account should be taken of transport charges between the departments of northern France and Palermo; Whereas Council Regulation (EEC) No 1787/81 of 30 June 1981 fixing, for the 1981 /82 marketing year, the sugar prices and the standard quality of beet (3 ), fixed the intervention price for white sugar at 46-95 ECU per 100 kilograms ; Whereas the threshold price for raw sugar is to be derived from the threshold price for white sugar by reference to a processing margin and a standard yield ; Whereas Article 3 (5 ) of Regulation (EEC) No 1785/81 provides that derived intervention prices for white sugar shall be fixed for each of the deficit areas; whereas, for such fixing, it is appropriate that account be taken of the regional variations which, given a normal harvest and free movement of sugar, might be expected to occur in the price of sugar under natural conditions of price formation on the market; Whereas the threshold price for molasses should be fixed in such a way that the receipts from sales of molasses may reach the level of receipts of undertakings taken into account in the fixing of basic prices for beet; Whereas a deficit supply situation is to be foreseen in the areas of production in Italy, Ireland and the United Kingdom; Whereas Article 3 ( 5 ) of Regulation (EEC) No 1785 /81 provides that an intervention price for raw sugar shall be fixed ; whereas such price shall be established on the basis of the intervention price for white sugar, account being taken of a uniform processing margin and a standard yield, as well as transport costs for the supply of raw sugar; Whereas Article 5 of Regulation (EEC) No 1358 /77 ( 4 ) provides that the amount of repayment in the context of the compensation for storage costs shall be fixed per month and per unit of weight, taking account of financing, insurance and specific storage costs, ( 1 ) See page 4 of this Official Journal . (2 ) OJ No C 75 , 3.4 . 1981 , p . 12 . (3 ) See page 35 of this Official Journal . (4 ) OJ No L 156 , 25 . 6 . 1977 , p. 4 . No L 177/38 Official Journal of the European Communities 1 . 7 . 81 Article 4HAS ADOPTED THIS REGULATION: Article 1 The threshold price shall be : ( a ) 58-44 ECU per 100 kilograms of white sugar; (b) 49-85 ECU per 100 kilograms of raw sugar; ( c) 6-51 ECU per 100 kilograms of molasses. For the deficit areas of the Community the derived intervention price for white sugar shall be fixed at, per 100 kilograms : ( a) 4816 ECU for all the areas in the United Kingdom; (b) 4816 ECU for all the areas in Ireland; ( c) 48-89 ECU for all the areas in Italy. Article 5 Article 2 The amount of the reimbursement referred to in Article 8 of Regulation (EEC) No 1785 /81 shall be 0-58 ECU per month per 100 kilograms of white sugar. The intervention price for 100 kilograms of raw sugar shall be 38-58 ECU. Article 3 Article 6 1 . The minimum price for A beet shall be 35-19 ECU per tonne. 2 . The minimum price for B beet shall be 24-42 ECU per tonne. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the 1981 /82 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1981 . For the Council The President G. BRAKS